PER CURIAM.
The appellant, Charles Finney, challenges the trial court’s summary denial of his motion for posteonviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part, reverse in part, and remand with directions.
The appellant alleged thirteen separate claims for relief in his motion which the trial court summarily denied without attachments. We affirm the trial court’s order with the exception of one aspect of the claim raised under the heading of “GROUND V.” In this part of the motion, the appellant swore that his “public defender gave all his files to the state attorney when he was removed from the case and private counsel was appointed.” The appellant further alleged under oath that the “public defender did not have [his] permission to violate his attorney-client confidentiality.”
In summarily denying this portion of the claim, the trial court failed to attach to its order any part of the record conclusively refuting this sworn allegation. Accordingly, we reverse and remand with directions that the trial court revisit this issue. If it once again summarily denies this claim, it must attach to its order those parts of the record conclusively refuting the appellant’s assertion. Otherwise, an evidentiary hearing will be necessary.
Affirmed in part, reversed in part, and remanded with directions.
DANAHY, A.C.J., and LAZZARA and WHATLEY, JJ., concur.